Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 8, 2021 has been entered.

Status of Claims
Claims 1-20 remain pending, with claim 1 having been amended.

Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 10 and 11 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dam (WO 99/24125, cited previously and long of record). Dam discloses a wearable device configured to provide selective roller transportation including a shoe comprising a sole (14), a plurality of wheel assemblies comprising two front wheel assemblies and two rear wheel assemblies (10), each having an axle (12), each configured to selectively roll with respect to a ground surface about an axis of rotation, a frame (8, 8A, 8B, 8C in general) connected between the wheel assemblies, comprising a trunk (8, 8B) with an upper interface surface (top of 8, 8B), and a plurality of branches (8A) extending from the trunk, each configured for the connection to at least one of the wheel assemblies (via 8C), each of the branches extending at least partially beyond the sole of the shoe when the shoe is positioned within the frame, a center of rotation (defined by 8C) of each wheel assembly being vertically higher than the upper interface surface, the .
Alternatively to the above, to the extent that it may be deemed that Dam does not positively teach the centers of rotation of the two front wheel assemblies being “adjacent a portion of the shoe associated with a ball of a foot of a user” of the device, initially, Dam teaches that “the front wheels are located near the area between the ball and arch of the feet”, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the centers of rotation of the two front wheel assemblies “adjacent a portion of the shoe associated with a ball of a foot of a user” so as to ensure that the location of the two front wheel assemblies is close to the ball of the user’s foot to allow the front portion of the shoe to be able to press downwardly against the ground, as specifically taught by Dam.

Claims 2, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Mansfield (US 2,244,719). The reference to Dam is discussed above and fails to specifically teach that at least a portion of the frame (or the upper interface surface of the frame) is embedded or received within the shoe or a sole cutout profile of the shoe. Mansfield teaches that a well-known expedient for attaching a travel mechanism (11) to the sole of a shoe (10) employs a cutout portion of the sole in which an interface portion is provided (18, 19) such that the frame portion (e.g., upper interface engagement elements 27, 26 of 11) are received within the shoe sole; alternatively wherein the travel mechanism includes a frame (11, 18, 19) at least two portions of which (18, 19) are embedded in the shoe sole. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the connection of .

Claims 3-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Chen (US 2010/0044981).
The reference to Dam is discussed above and fails to teach that the trunk midline plane is offset angularly with respect to a forward-rearward direction of the wearable device. Chen teaches that it is known to provide a wearable transport device with wheels and a shoe-accommodating central trunk (120) that is offset at a non-zero angle from a forward-rearward transport direction (e.g., as defined by wheels 122, 121, note exemplary figure 5), in order to accommodate the non-symmetrical shape of a commonly used shoe. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the mid-plane of the central trunk taught by Dam at a non-zero angle (note that a center is biased to the right in the embodiment of figure 5) to the forward-rearward transport direction as taught by Chen for the purpose of accommodating the non-symmetrical shape of a common shoe or boot and the resulting stance of a user in which a user’s feet are at a non-zero angle to the direction of motion.
As further regards claim 8, as regards the branches being of differing lengths and outer angles, the optimization of placement of the specific wheel locations is understood to be a step requiring no more than routine skill undertaken by the ordinary practitioner, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the resulting branch lengths and angles as being of differing values for the purpose of allowing an optimized placement of the wheels to provide a most 
Note that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (patents) 1250 156 F.2d 239, 70 USPQ 412, Minnesota Mining and Mfg. Co. v. Coe, 69 App D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324 135 F.2d 11,57 USPQ 136. In this case, the only claimed distinction is that the angles and lengths are "different" suggesting that the criticality of the range as claimed is relatively low. Further, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F2d 627, 25 USPQ 433; In re Normann et al. 32 CCPA (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314.

Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Kaufman (US 5,975,542). The reference to Dam is discussed above, and fails to specifically teach wherein each of the two front and two rear branches comprises a suspension block extending in a substantially vertical direction from the associated branch, each of the suspension blocks comprising a suspension cavity for receiving at least a portion of a suspension configured to attach a wheel assembly to the frame; each of the suspension cavities comprising a cavity axis that extends in a generally leftward-rightward direction of the wearable device. Kaufman teach that it is well known to mount wheels to a skating device via suspension blocks (10) where each suspension block extending in a substantially vertical direction top-to-bottom height of 10), each of the suspension blocks comprising a suspension cavity (interior of 12) for receiving at least a portion of a suspension (30, 32) configured to attach a wheel assembly to the frame (phantom, figure 6a, 6b); each of the suspension cavities comprising a cavity axis (centerline of 32) that extends in a generally leftward-rightward direction of in order to accommodate a wheel thereon. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Kaufman and Horibata (US 5,127,672). The reference to Dam as modified by Kaufman is discussed above and fails to teach the wheel assemblies associated with two branches associated with the rear of the shoe are separated in a leftward-rightward direction of by a distance less than a distance by which the wheel assemblies associated with two branches associated with the front of the shoe are separated in the leftward-rightward direction. Horibata teaches a known configuration where a pair of narrow-spaced wheels (5) are provided at an opposing end from a pair of more widely spaced wheels (figure 9h), as compared to a condition where the front and rear wheels have the same lateral spacing (figure 9i), the reference to Horibata teaching further that numerous configurations are interchangeably usable (e.g., figures 9a-9i). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rear pair of wheels taught initially by Dam and as modified by Kaufman, as having a narrower spacing, based on the interchangeability of the two wheel arrangements taught by Horibata (figures 9g and 9i) for the purpose of adjusting a four-wheeled stance to the wearable device initially taught by Dam, for the purpose of providing one or more of improved stability and/or a more widely distributed weight profile.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Lin et al. (US 4,709,937). The reference to Dam is discussed above and fails to specifically teach that at least one of the trunk and the branches are adjustable in length. Lin et al. teach a wheeled arrangement for use with a shoe and including .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Dam cannot meet the limitations of the claims as now amended. The examiner does not agree. Dam teaches an arrangement where the front wheel centers of rotation being adjacent a portion of the shoe (e.g., to the lateral and medial sides of the shoe and sole proximate the respective centers defined by 8C) which shoe portion is “associated with” a ball of a foot of a user of the device (Dam, p. 3, ll. 11-12) by dint of being positioned near the area between the ball and arch, the association resultantly being proximity to the defined area which would include the rear of the ball and front of the arch. The notable breadth of applicant’s recitation positively allows this interpretation and does not in any way exclude it. As such, the application of Dam under 35 USC §102 would initially be deemed wholly reasonable. Further, to any extent that it may be deemed that Dam does not positively teach the centers of rotation 
Although the claims are interpreted in light of the specification, unclaimed limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
Applicant should consider that it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616